                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:18-CR-452-2-FL

    UNITED STATES OF AMERICA,           )
                                        )
                                        )
                   v.                   ) UNITED STATES’ RESPONSE TO
                                        ) DEFENDANT’S MOTION TO
                                        ) RELEASE SEIZED ASSETS
TATYANA ANATOLYEVNA TEYF,               )
    a/k/a TATIANA TEYF                  )
    Defendant.                          )

        The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby responds in opposition to defendant’s

motion to release seized assets, and states unto the Court the following: the vast

majority of assets seized by the government are specifically related to a finding of

probable cause by the grand jury, not to be reviewed by the Court; of the remaining

assets, the government opposes release of two bank accounts, but does not oppose

the release of some jewelry should defendant meet her burden under United States

v. Farmer.

                  I. STATEMENT OF THE FACTS AND ISSUES

        On November 8, 2018, the grand jury returned a 29-count indictment against

defendant and others, specifically charging defendant with involvement in a

spending money laundering conspiracy in violation of 18 U.S.C. § 1956(h) and 19

substantive counts of spending money laundering in violation of 18 U.S.C. § 1957.

        On December 5, 2018, the government filed applications for eight (8) seizure

warrants pursuant to 18 U.S.C. §§ 981 and 982. 1 The resulting warrants allowed



1   See 5:18-MJ-2082, 5:18-MJ-2083, 5:18-MJ-2084, 5:18-MJ-2085, 5:18-MJ-2086,
                                          1
        Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 1 of 21
seizure of four (4) vehicles and 23 accounts at four different financial institutions. 2

On December 6, 2018, a superseding indictment was returned by the grand jury.

That superseding indictment alleged the defendant also violated 8 U.S.C. § 1324 by

engaging in a conspiracy to harbor illegal aliens, and it added four substantive

counts of spending money laundering against defendant Leonid Teyf relating to the

purchase of three of the vehicles to be seized pursuant to the warrant issued the day

previous, and for the purchase of $2,600,000 in artwork. D.E. 20. On December 6,

2018, law enforcement conducted searches of the main home of defendant and co-

defendant Leonid Teyf, of a townhome owned by Leonid Teyf, of vehicles and of the

belongings of co-conspirators. Numerous firearms, approximately $100,000 in U.S.

currency, jewelry, valued at approximately $333,272, and artwork with an

estimated value of $560,000 were seized.

      On January 11, 2019, a ninth application for a seizure warrant was filed,

seeking seizure of an additional account at one of the four previously identified

financial institutions. It also sought authority to seize an account listed on a

previous warrant that the bank had been unable to effectuate. 3 A tenth application

for a seizure warrant was filed that same day, and a seizure warrant was obtained

for three accounts located in defendant’s name at a fifth financial institution. 4

      On February 6, 2019, a second superseding indictment was returned by the




5:18-MJ-2088, 5:18-MJ-2089, 5:18-MJ-2090.
2 One of the four vehicles was never located (5:18-MJ-2082) and 4 of the accounts

had been closed prior to execution of the approved warrants. Two of these
accounts were from the warrant in 5:18-MJ-2088, and two from the warrant in
5:18-MJ-2090.
3 5:19-MJ-1054
4 5:19-MJ-1053.

                                           2
      Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 2 of 21
grand jury, adding five (5) substantive spending money laundering counts, four (4)

against defendant, in violation of 18 U.S.C. § 1957. D.E. 127. A seizure warrant

was obtained for a bank account opened by defendant in January 2019. 5

        Upon information and belief, defendant had an interest in ten of the various

bank accounts seized by warrant.

        The defendant now moves the court to release her seized assets. In her

motion, she adopts all motions and arguments in support of release of the seized

assets made by her co-defendant Leonid Teyf, and states her own arguments in

support of release as well.   Summarized, the government interprets defendant’s

motion as including,

          1. Allegations which challenge the sufficiency of probable cause
             underlying the various seizures;

          2. Allegations of false and misleading statements contained in
             the affidavits in support of the warrants;

          3. Allegations that the government exceeded the scope of the
             search warrant of the home at 6510 New Market Way by
             seizing jewelry and artwork;

          4. Allegations that the seized assets included assets untainted
             by the alleged criminal acts; and

          5. Allegations that the government did not have probable cause
             to file lis pendens against various real property owned by
             defendant and/or Leonid Teyf.


        The government had probable cause for the seizure of each and every item

taken; the affidavits for such search and seizures were executed in good faith and

free from the types of false and misleading statements which detract from probable




5   5:19-MJ-1243.
                                          3
       Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 3 of 21
cause; the government did not need a warrant for the seizure of the jewelry and art;

and probable cause is not needed to file lis pendens as was done in this case. As to

seizure of untainted assets, the government agrees that it does not at this time have

documentary evidence linking the purchase of the jewelry to tainted funds, and

agrees in light of the Court’s finding of indigency, the jewelry could be made

available to defendant for attorney fees, upon a showing of additional factual

predicates.

                                   II. ARGUMENT

      Title 21 United States Code, Section 853(f) authorizes a court to issue a

warrant for the seizure of any property subject to criminal forfeiture. 21 U.S.C.

§ 853(f). A criminal seizure warrant is issued in the same manner as any other

warrant issued under Rule 41 of the Federal Rules of Criminal Procedure. Id. The

government must establish probable cause to believe that the property in question

is subject to forfeiture pursuant to an applicable criminal forfeiture statute. Id. Pre-

trial restraint of such assets is “constitutionally permissible whenever there is

probable cause to believe . . . (1) that the defendant has committed an offense

permitting forfeiture, and (2) that the property at issue has the requisite connection

to that crime.” Kaley v. United States, 571 U.A. 320, 323-24 (2014) (internal citation

omitted). If a defendant has been indicted for the offense pertaining to forfeiture,

the grand jury’s finding of probable cause is conclusive and is not to be revisited by

a court assessing the validity of the pre-trial restraint of assets. Kaley, 571 U.S. at

328-330.      Moreover, there is no right to use funds seized by the government, even

to pay for an attorney in defense of the criminal action, when there is probable cause

to believe those funds will “ultimately be proved forfeitable.” United States v.
                                           4
      Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 4 of 21
Monsanto, 491 U.S. 600, 615 (1989).

      If any property subject to forfeiture under § 853(f) cannot be located, has been

transferred to another, has been substantially diminished in value, or commingled

with other property which cannot be divided with difficulty, Title 21, United States

Code, Section 853(p) allows forfeiture of property which would “substitute” for the

originally forfeitable property. 21 U.S.C. § 853. There is no authority “to restrain

substitute assets prior to trial.” United States v. Chamberlain, 868 F.3d 290, 296

(4th Cir. 2017).

      Thus, a pretrial challenge to the restraint of assets is proper only in limited

circumstances. Defendants could claim a restrained asset is a substitute asset,

purchased innocently and without connection to criminal acts, in which case the

substitute asset should be released in its entirety. Or, as to forfeitable property

under § 853(f), due process concerns require consideration of three factors to

determine if a defendant is even entitled to a post-seizure, pretrial adversary

hearing: 1) whether a private interest will be affected by the official action; 2) the

risk of erroneous deprivation of the private interest and the added value, if any, by

procedural safeguards; and 3) the government’s interest, including consideration of

the burden additional procedural safeguards would cause. United States v. Farmer,

274 F.3d 800 (4th Cir. 2001), citing Mathews v. Eldridge, 424 U.S. 319, 344-45

(1976).   It is the government’s position, explained below, that all assets seized in

this case are forfeitable assets, and the defendant must make the showing required

by Farmer.

      To gain a pretrial, adversarial hearing, a defendant thus must make a claim

to a “private interest.” Farmer, 274 F.3d at 804.       A threshold showing that a
                                          5
      Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 5 of 21
defendant is without funds to hire the attorney of his choice is sufficient to this end,

but “if a defendant does not make such a threshold showing of need to use wrongly

seized assets to pay his attorneys, then the private interest of the Mathews calculus

drops out of the picture, tipping the balance of interest against a post-restraint

hearing.” Id. (internal quotations and citation omitted). “A defendant must show

a bona fide need to utilize [seized] assets to conduct his defense in order to be

entitled to a hearing. Id. (internal quotations and citation omitted).

      When a defendant makes the threshold showing, however, the resulting

hearing is of limited purpose. Id. at 805. The hearing is to allow the “opportunity

for [the defendant] to prove by a preponderance of the evidence that the government

seized untainted assets without probable cause and that he needs those same assets

to hire counsel.” Id. At the hearing, the government may present evidence to show

the defendant has other assets which could be used to pay attorneys, or evidence

establishing probable cause to believe the assets are in fact tainted and forfeitable.

Id.

      A.     Probable Cause for Seizures

      The defendant argues that the seizure warrants lack sufficient probable

cause to have legally seized the assets. On review, a magistrate judge's finding of

probable cause should be accorded great deference in challenges to pretrial warrants

to seize assets. Illinois v. Gates, 462 U.S. 213, 236 (1983). The bulk of the argument

made by Leonid Teyf on this point, and adopted by defendant, is that the affidavits

in support of seizure make no connection between cash couriered in Russia by a

confidential source, and the monies ultimately wired to the United States and spent

by the Teyfs. “An assessment of the presence of probable cause must be based on
                                           6
      Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 6 of 21
the totality of the relevant circumstances,” and a “judicial officer must make a

practical, commonsense decision whether . . . there is a fair probability” the assets

are connected to a particular crime. United States v. Allen, 631 F.3d 164, 172 (4th

Cir. 2011). The affidavits set forth in small part:

      •   TEYF conspired with senior Russian government officials to
          obtain bribe/kickbacks from subcontractors of large Russian
          military contracts;
      •   TEYF employed others to facilitate the transfer of his portion of
          the proceeds from the criminal scheme to financial institutions
          in foreign countries, largely consisting of the high-risk
          jurisdictions of Cyprus and Hong Kong.
      •   TEYF received 294 wires from foreign sources worth over
          $39,500,000, into bank accounts in the name of TEYF, Cotter,
          and T. Teyf, who stated to U.S. Officials that she was a
          homemaker. TEYF and co-conspirators attempted to conceal the
          source of the foreign wire by using shell corporations organized
          in countries known to harbor money laundering operations;
      •   The wires received by TEYF included descriptions such as
          “Payment for Buying Business,” for approximately $9,285,000
          despite declarations made to U.S. Officials that the owners of
          FG Delta Plus did not include TEYF; “Payment for
          Services”/”Payment for Goods” for approximately $8,160,000,
          despite TEYF reporting a collective net loss in the years 2011 –
          2014 on his U.S. Individual Income Tax Returns; and “Transfer
          for Own Funds” of approximately $4,040,000, despite declaring
          that neither TEYF or T. Teyf had a financial interest in or
          signature authority over a financial account located in a foreign
          country;
      •   Since January 19, 2011, TEYF and others have made in excess
          of 575 transfers from and between the four (4) accounts which
          were used to receive the international wires and other accounts.

This is certainly sufficient evidence to determine there is a fair probability the

assets are connected to the charged crimes. Indeed, as will be mentioned below,

most of the assets are themselves the subject of a finding of probable cause by the

grand jury that they are connected to the crimes – and particularly given the

deference required of the magistrate judge’s findings, the argument the warrants

lacked probable cause is without merit.
                                          7
      Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 7 of 21
      In any event, even had the warrants been invalid on their face, the remedy

would not be return of the seized assets. United States v. Martin, 662 F.3d 301, 306

(4th Cir. 2011). While an invalid seizure may have evidentiary consequences, it

does not “immunize the [subject] property from forfeiture” as long as the

government can sustain its forfeiture claim. Martin, 662 F.3d at 306. Here, the

grand jury itself determined probable cause not only that the offense of spending

money laundering occurred, but that a number of the accounts and assets were

specifically involved in that money laundering--those accounts and items listed in

Counts 2 through 26 and 33 through 41, as shown in the table below. As to these

accounts and assets, the grand jury’s determination is conclusive. Kaley, 571 U.S.

at 331.

     Asset         Count No.         In Forf        Sz Wt Case       Sz Wt date
                                     Notice             No
 BBT #1502               7              Y          5:18-MJ-2083          12/5/2018
 BOA #1991        5, 6, 7, 8, 19,       Y          5:18-MJ-2088          12/5/2018
                      36, 41
 BOA #3905          11, 12, 40           Y         5:18-MJ-2088          12/5/2018
 BOA #4884               2               Y         5:18-MJ-2088          12/5/2018
 BOA #3285               9               Y         5:18-MJ-2088          12/5/2018
 BOA #6014        5, 10, 13-20,          Y         5:18-MJ-2088          12/5/2018
                    33, 34, 40
 BOA #3844            10, 15             Y         5:18-MJ-2088          12/5/2018
 BOA #9409            21-23              Y         5:18-MJ-2088          12/5/2018
 BOA #9748            20, 37             Y         5:18-MJ-2088          12/5/2018
 BOA #1314              12               Y         5:18-MJ-2088          12/5/2018
 BOA #7892              14               Y         5:18-MJ-2088          12/5/2018
 FCB #3951            25, 26             Y         5:18-MJ-2090          12/5/2018
 ML #0857               37               Y         5:19-MJ-1053          1/11/2019
 ML #0890               39               Y         5:19-MJ-1053          1/11/2019
 ML #1096               38               Y         5:19-MJ-1053          1/11/2019
 PNC 4726              8, 35             Y         5:18-MJ-2085          12/5/2018
 FCB #3812               6               Y         5:18-MJ-2090          12/5/2018
 BOA #1736           2, 13, 18           Y         5:18-MJ-2088          12/5/2018
 BOA #1563              16               Y         5:18-MJ-2088          12/5/2018
 BOA #0990              24               Y         5:19-MJ-1054          1/11/2019
                                         8
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 8 of 21
     Asset         Count No.          In Forf       Sz Wt Case        Sz Wt date
                                      Notice            No
 Artwork                36               y         warrantless sz
                                                   on PC
 2014                   33               y         5:18-MJ-2084           12/5/2018
 Mercedes
 S550V
 2018                   34               y         5:18-MJ-2089           12/5/2018
 Mercedes
 S560V
 2018                   35               y         5:18-MJ-2086           12/5/2018
 Mercedes S63


      Although not specifically argued by either defendant, there were two bank

accounts seized, owned at least in part by this defendant, which were not the subject

of money laundering counts in the second superseding indictment.          These two

accounts are FCB #0918 (5:18-MJ-2090) and BBT # 2890 (5:19-MJ-1243). Both are

traceable to the SUA proceeds and there was probable cause for the seizure. As

noted in paragraph 17 of the affidavit in 5:19-MJ-1243, one of the four original

accounts funded by the transfer of the bribe proceeds, BOA #6014, transferred

money to BOA 9748, which transferred money to FCB #3951, which transferred

money to FCB #0918 (subject of 5:18-MJ-2090 seizure), which had transferred funds

to an account that was unknown to the government at the time of the December

seizures, BOA #8455, which defendant then used, after her arrest on the instant

charges and after the seizures of the other accounts, to open and fund BBT #2890

(subject of 5:19-MJ-1243).   Under Monsanto, these accounts, too, are properly

restrained.

B.    There are no false or misleading statements in the affidavits.

           Leonid Teyf argues there were false and misleading statements in the

affidavit sufficient to warrant a hearing under Franks v. Delaware, 438 U.S. 154
                                         9
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 9 of 21
(1978). Although unclear whether the instant defendant intended to adopt this

argument as well, it is addressed here in an overabundance of caution. Under

scrutiny, Leonid Teyf’s arguments wilt for lack of substance and fall far short of

necessitating a Franks hearing.    First, Leonid claims the affidavit “repeatedly

characterize[s]” the alleged criminal conduct as extortion. D.E. 182 at 6. The

affidavits do use the verb “extort,” in three places, simply to describe the act of

obtaining money that represents illegal bribes or kickbacks; the word is never used

as a noun with a legally operative meaning to describe a particular type of criminal

offense. It is used in a heading above ¶ 19, “Scheme to Extort Bribes/Kickbacks,” in

a reference within ¶ 19 to “kickbacks he extorted from subcontractors,” and in ¶ 26,

explaining in summary that the scheme was to “extort bribe/kickbacks from

subcontractors. See e.g., 5:19-MJ-1243 and 5:18-MJ-2090, heading above ¶ 62, ¶ 62,

and ¶ 79. The affidavits from these two examples were 21 and 50 pages long,

respectively. Even were the allegations false, which the government disputes, this

minimal reference to extortion, and as a descriptor to the crime of bribery, hardly

affects probable cause. The word could be deleted in its entirety, or changed to any

verb such as received or obtained, and probable cause is not impacted.

         Second, Leonid Teyf relies on one document from discovery to assert both

that allegations in the affidavit that CS-1 saw reference to bribe proceeds being

transferred to Cyprus, was false, as the one document mentions only “money,” and

that a material omission was made because the same document indicates CS-1 saw

the monies in 2013, a time unlikely to have been part of the scheme. Discovery has

included tens of thousands of pages of documents and records, the government

submits this one document, a summary by an agent of statements made by the CS,
                                        10
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 10 of 21
does not rise to a “substantial preliminary showing” of deliberate falsehood or

omission. Franks, 438 U.S. 155-56; see also United States v. Colkley, 899 F2d 297,

301 (4th Cir. 1990).

          Finally, Leonid Teyf argued it was misleading to the magistrate judge to

include in the affidavit that the countries of origin of the majority of the funds at

issue were “jurisdictions of primary concern” and/or “jurisdictions of concern” in

regard to money laundering, without including the fact that the United States was

also a jurisdiction of primary concern. This argument is nonsensical. The fact that

the United States is also a jurisdiction of primary concern is of no import – negative

or positive – to establishing probable cause concerning money coming from Cyprus

and the British Virgin Islands.

          Leonid Teyf claims that his arguments combine to render the affidavits

incapable of establishing probable cause.        D.E. 182 at 10.      However, three

unpersuasive arguments do not transform character in the aggregate. Rather, they

remain, individually and in combination, unpersuasive. As discussed above, the

grand jury’s finding of probable cause both as to the existence of a specified unlawful

activity and as to the involvement of specific property in spending money

laundering, is conclusive as to those assets.      Even so, should Teyf succeed in

establishing a defect in the seizure warrant, the remedy at most would be

suppression of the seized items as evidence. Martin, 662 F.3d at 306.             The

defendant has not stated sufficient cause for a Franks hearing.

      C. The government did not exceed the scope of the search warrants.

      Leonid Teyf next argues that agents exceeded the scope of the search

warrants authorized because they seized more than 70 pieces of jewelry from the
                                          11
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 11 of 21
New Market Way residence that did not fit within the enumerated categories of

items authorized for seizure. The instant defendant adds a claim as to the artwork,

as well.   However, the warrant did allow seizures of items other than those

categories specifically enumerated, as authorized seizures could “include, but are

not limited to the following, but seizure is permitted only to the extent such items

constitute or contain evidence, fruits and instrumentalities of the described crime.”

Warrant, 5:18-MJ-2079 (emphasis added).       There is a fair probability the jewelry

and the artwork are fruits of the described crime.

      Additionally, 18 U.S.C. § 981(b)(2) provides that “a seizure may be made

without a warrant if … (B) there is probable cause to believe that the property is

subject to forfeiture and—(i) the seizure is made pursuant to a lawful arrest or

search; or (ii) another exception to the Fourth Amendment warrant requirement

would apply.” Here, the seizure of the jewelry and artwork was made incident to a

lawful search. Furthermore, the “plain view” exception to the Fourth Amendment,

in conjunction with 18 U.S.C. § 981(b)(2), permits agents to “seize articles [subject

to forfeiture] that they come across while performing a search in a given area

pursuant to a valid search warrant.” United States v. Uzenski, 434 F.3d 690, 707

(4th Cir. 2006). Thus, courts have routinely upheld the seizure for purposes of

forfeiture of items like jewelry and vehicles that are discovered during the execution

of a search warrant even if the items were not explicitly named therein. See, e.g.,

United States v. $149,442.43, 965 F.2d 868, 875 (10th Cir. 1992) (firearms, jewelry,

and vehicles may be seized as proceeds or property used to facilitate when found

incident to execution of search warrant even if items were not specifically listed in

the warrant); United States v. Nelson, 530 F. Supp. 2d 719, 729–30 (D. Md. 2008)
                                         12
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 12 of 21
(seizure of two vehicles from defendant’s residence while agents were there to

execute a search warrant was proper even though the vehicles were not named in

the warrant because the agents had probable cause to believe the vehicles had

previously been used to transport drugs and thus were subject to forfeiture).

      There was authority to seize the artwork and jewelry, either as fruits of the

described crime under the search warrant itself, or warrantlessly as potentially

forfeitable items. $149,442.43, 965 F.2d at 875. As to the artwork, a receipt was

found at the time of the search which indicated when the artwork was purchased,

and from what account the funds came. In fact, following the seizure of the artwork,

a superseding charge was specifically added to address it. See Count 36. For all

the reasons above in II.A., the artwork was appropriately seized, is tainted, and

cannot be accessed by the defendant to pay for her attorney fees.

      The jewelry seized may present a different scenario. Although receipts were

located during the search that indicated at least some of it was purchased during

the timeframe of the charged conduct, unlike the artwork receipt, they did not show

the specific source of funds used. Since defendant identified herself as a homemaker

on immigration documents, did not report any earned income on her tax returns,

and did not appear to have any source of legitimate funds with which she could have

acquired this jewelry, there is a fair probability it was purchased with tainted funds.

That being the case, the jewelry would be directly forfeitable under § 853(f)and

would not constitute “substitute property.”      However, unlike the artwork, the

government currently does not have documentary evidence the specific accounts




                                          13
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 13 of 21
from which the money came to purchase the various pieces. 6 To this extent, the

defendant may have right to access these assets to pay for her attorney of choice.

This gives rise to three preliminary determinations for the Court to make.

      First, the defendant would have to show by a preponderance of evidence that

the jewelry is in fact untainted. Farmer, at 805. Second, the government is unable

determine who is the true owner of the jewelry. It has reviewed the judgment for

absolute divorce filed by Leonid Teyf and the defendant on March 20, 2017, but only

one ring is mentioned. None of the other jewelry is mentioned, including numerous

Rolex watches, earrings, pendants, etc.      Nor is there any general reference to

“jewelry.” There is no listing regarding jewelry in the judgment’s Exhibit C, which

was the list of personal property to be equally divided. Furthermore, both Leonid

and Tatyana Teyf have filed administrative claims with the FBI, both claiming

ownership of some the same pieces of jewelry. The government, therefore, does not

know which defendant would have a right to the return of any particular piece

jewelry.

      Third, the defendant’s burden at any review of assets for attorney’s fees

includes disclosure of all assets, liabilities, sources of income, how much counsel has

already been paid, and how much more is needed for the representation. United

States v. Edwards, 856 F. Supp. 2d 42, 45-46 (D.D.C. 2012). Here, defendant has

not yet met her burden of disclosing the amount of assets needed to be released to

retain an attorney and to cover the expected costs of her legal defense, and the court

should only release assets to the extent necessary to fund reasonably expected legal



6Process is being served upon the merchant of the known pieces, collectively valued at
$128,251, to determine the source of the funds used for the purchases.
                                            14
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 14 of 21
defense costs. Also, as previously noted, the government may present evidence to

show the defendant has other assets which could be used to pay attorneys—such as

a $45,000 Toyota purchased by defendant in January of this calendar year, paid in

full with cashier’s checks.

      If these three issues are resolved to the Court’s satisfaction, the government

is agreeable to releasing jewelry necessary for fees of counsel of defendant’s choice.

      D.   The only potentially “untainted” asset in the custody of the
           government is jewelry.

      As explained above, the vast majority of assets were specifically included in

a substantive money laundering count, conclusively determining there is probable

cause those assets are tainted by criminal conduct. As to the two bank accounts

owned by defendant which were not charged, the government has shown probable

cause that money, too, was tainted. Paragraph 17 of the affidavit in 5:19-MJ-1243,

one of the four original accounts funded by the transfer of the bribe proceeds, BOA

#6014, transferred money to BOA 9748, which transferred money to FCB #3951,

which transferred money to FCB #0918 (subject of 5:18-MJ-2090 seizure), which

had transferred funds to an account that was unknown to the government at the

time of the December seizures, BOA #8455, which defendant then used, after her

arrest on the instant charges and after the seizures of the other accounts, to open

and fund BBT #2890 (subject of 5:19-MJ-1243).

      Defendant suggests that the government is obliged to provide a detailed

tracing analysis of the SUA proceeds from one account to another, and is limited to

seizing only what can be shown to be such proceeds without touching what may be

clean money that has been comingled with the SUA proceeds. This argument is

                                          15
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 15 of 21
wrong on two accounts.

      First, the tracing requirement only applies when the government is seeking

to forfeit criminal proceeds as proceeds. But here, the government’s theory of

forfeiture is predicated on violations of the money laundering statutes, and

pursuant to 18 U.S.C. § 982(a)(1), all property “involved in” the offense is subject to

forfeiture. Thus, the directly forfeitable (i.e., “tainted”) property for purposes of a

money laundering violation is not just the specified amount of criminal proceeds

within a financial account, but can encompass the entire account (including any

“clean” money comingled with it) that was used to launder the tainted money. See,

e.g., United States v. $688,670.42, 449 F. App’x 871, 877 (11th Cir. 2011)

(distinguishing between forfeiture of proceeds “traceable to” fraud under 18 U.S.C.

§ 981(a)(1)(C), and forfeiture of property “involved in” money laundering under 18

U.S.C. § 982(a)(1), only the latter of which would permit the forfeiture of the “entire

balance” of a bank account). The same reasoning applies to the real and personal

property identified for forfeiture in this case. See In re 650 Fifth Ave., 777 F. Supp.

2d 529, 566 n.11 (S.D.N.Y. 2011) (noting that under a money laundering theory, real

property purchased or improved with laundered funds may be forfeited in its

entirety as “involved in” property; forfeiture need not be proportional to the amount

of tainted funds invested).

      The defendants’ reliance on the Fourth Circuit case United States v. Miller,

911 F.3d 229 (2018) is wholly misplaced, and this case actually supports the

government’s position as articulated above.       In Miller, the court analyzed the

forfeitability of certain property under two separate theories: as property “involved

in” money laundering, and as proceeds “traceable to” fraud proceeds. The tracing
                                          16
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 16 of 21
analysis undertaken by the Miller court, including the use of LIBR (lowest

intermediate balance rule) 7, is all subsumed under the latter issue – which is not

the theory of forfeiture advanced by the government in this case. While discussing

the “involved in” theory relevant here, the Miller court twice emphasized that

“[p]roperty involved in a money laundering offense is forfeitable in its entirety,”

even if legitimate funds have also been invested in the property or its value at the

time of forfeiture exceeds the amount of tainted money funneled into the asset.

Miller, 911 F.3d at 232, 234. See also United States v. Kivanc, 714 F.3d 782, 794

(4th Cir. 2013) (“[W]hen legitimate funds are commingled with property involved in

money laundering or purchased with criminally derived proceeds, the entire

property, including the legitimate funds, is subject to forfeiture.”); United States v.

McGauley, 279 F.3d 62, 75-76 (1st Cir. 2002).         Furthermore, the value of the

property that the government has identified for forfeiture in this case is less than

half of the $39.5 million that was initially laundered through U.S. financial

institutions. In contrast to the massive, overreaching forfeiture painted by Leonid

Teyf, purportedly caused by the government’s accounting method (D.E. 182 at 12),

the government has seized approximately $9,150,000 from bank accounts.             All

property restrained, including those bank accounts, jewelry, vehicles, artwork, and




7 Furthermore, the LIBR is applicable only when the government applies a
“proceeds-in, last-out” tracing analysis to funds remaining in a particular account.
See United States v. Banco Cafetero Panama, 797 F.2d 1154, 1159 (2d Cir. 1986);
see also Miller, 911 F.3d at 235 (“LIBR circumscribes what can be traced into an
account, rather than out of it.”). However, the government may also elect to apply
a “proceeds-in, first-out” rule. Banco Cafetero, 797 F.2d at 1159-60. Thus, every
time cash is withdrawn, transferred or spent from a tainted account, the
government may assume that tainted money was used and equally taints the
account or assets into which the funds were put.
                                          17
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 17 of 21
real property against which there are lis pendens filed, total a value less than

$17,000,000.

      Second, it is important to recall that the standard at this stage is merely

probable cause, while defendants seem to be demanding a higher standard that

requires every dollar to be traced utilizing accepted accounting principles.

“Probable cause to believe the [bank account] funds are traceable to illegal activity

does not require itemized proof; the Government need show only a fair probability

the funds are traceable to illegal activity.” United States v. Cobb, 2015 WL 518548,

at *4 (D. Nev. Feb. 9, 2015). Thus, evidence that “a majority of funds” were traceable

to illegal activities has been deemed sufficient to seize an entire account. Id. But

even to sustain a conviction for money laundering, “the government is not required

to prove that no ‘untainted’ funds were involved, or that the funds used in the

transaction were exclusively derived from the [SUA],” or to “trace each dollar of the

transaction to the criminal, as opposed to the non-criminal activity.” United States

v. Moore, 27 F.3d 969, 976-77 (4th Cir. 1994).

      Here, the government has established probable cause to believe that the

$39.4 million that was laundered into the United States through various offshore

accounts was proceeds of specified unlawful activity.        That money was then

transferred among and between more than twenty different bank accounts;

ownership of the accounts was transferred among individuals and back again; and

the funds were used to invest in legitimate business and purchase assets like real

estate, vehicles, artwork and jewelry. That the “tainted” funds have been put

through a series of transactions that render them difficult to trace, or are comingled

with “untainted” funds, is the very essence of what makes this a concealment money
                                         18
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 18 of 21
laundering conspiracy as charged in Count One. At a minimum, the government

has demonstrated that probable cause exists to believe that each of the bank

accounts and other pieces of property seized and/or listed in the Indictment were

involved in one or more money laundering transactions, and their pretrial seizure

and restraint are therefore proper.

      E.     Probable cause is not necessary for lis pendens.

      Defendant’s final argument is that the government does not have probable

cause to place lis pendens on property owned by her. The filing of a lis pendens as

to property alleged to be forfeitable does not constitute a pre-judgment seizure.

United States v. Borne, 2003 WL 22836059, at *2 (W.D. La. Nov. 25, 2003). Its

purpose is merely to give notice to the world of a pending claim that may affect title;

it creates no additional right in the property on the part of the government, nor does

it prevent the owner from being able to use and inhabit the property, receive rental

income from it, or even alienate it. Diaz v. Paterson, 547 F.3d 88, 98 (2d Cir. 2008).

Thus, the filing of a lis pendens does not implicate a property owner’s due process

rights or entitle a criminal defendant to any probable cause hearing on the

legitimacy of the government’s forfeiture allegation as envisioned by Farmer and

Monsanto.    United States v. Register, 182 F.3d 820, 835-37 (11th Cir. 1999).

Nevertheless, the government submits that probable cause exists to believe that the

real property is subject to forfeiture for the same reasons as set forth above.

Namely, the three properties in which defendant has an ownership interest, 6510

New Market Way, 7900 Hardwick, and 133 E Hargett St., were all subject of specific

counts charging violations of 18 U.S.C. § 1957, and that determination by the grand

jury is conclusive. See Counts 9, 11, and 40 of D.E. 127; Kaley, 571 U.S. 331.
                                          19
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 19 of 21
                                III. CONCLUSION

      For all the above-stated reasons, the defendant’s motion to release properties

should be denied without hearing as to all assets but for the jewelry. Hearing should

be had on the jewelry to allow the defendant to prove 1) by a preponderance that it

is untainted by criminal proceeds, 2) that she is entitled, over Leonid Teyf, to any

particular piece of jewelry, and 3) the amount she has spent and will need to spend

on her defense. Only then should the Court order release of sufficient, untainted

assets in which she has an interest to cover those fees.

      Respectfully submitted this 26th day of March 2019.



                                         ROBERT J. HIGDON, JR.
                                         United States Attorney


                                  By:    /s/ Barbara D. Kocher
                                         JASON M. KELLHOFER
                                         BARBARA D. KOCHER
                                         MATTHEW L. FESAK
                                         Assistant U.S. Attorney
                                         310 New Bern Avenue, Suite 800
                                         Raleigh, NC 27601
                                         Telephone: 919-856-4530
                                         Fax: 919-856-4487
                                         E-mail: jason.kellhofer@usdoj.gov
                                         OH Bar: 0074736
                                         E-mail: barb.kocher@usdoj.gov
                                         NC Bar: 16360
                                         E-mail: matthew.fesak@usdoj.gov
                                         NC Bar: 35276




                                         20
     Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 20 of 21
                           CERTIFICATE OF SERVICE


       This is to certify that I have this 26th day of March 2019, served a copy of

the foregoing filing upon counsel for the defendant in this action by electronically

filing the foregoing with the Clerk of Court, using the CM/ECF system that will

send notification of such filing to:

       Joseph E. Zeszotarski, Jr.
       115 ½ West Morgan Street
       Raleigh, NC 27601


                                       By: /s/ Barbara D. Kocher
                                           BARBARA D. KOCHER
                                           Assistant U.S. Attorney
                                           310 New Bern Avenue, Suite 800
                                           Raleigh, NC 27601
                                           Telephone: 919-856-4530
                                           Fax: 919-856-4487
                                           E-mail: barb.kocher@usdoj.gov
                                           NC Bar: 16360




                                           21
    Case 5:18-cr-00452-FL Document 196 Filed 03/26/19 Page 21 of 21
